                  Case 5:18-cr-00258-EJD Document 731 Filed 02/23/21 Page 1 of 5




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE TREFZ (CA State Bar No. 262770)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES
10

11                                    UNITED STATES DISTRICT COURT

12                                  NORTHERN DISTRICT OF CALIFORNIA

13                                             SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                        )   Case No. CR-18-00258-EJD
15                                                    )
             Plaintiff,                               )   DECLARATION OF AMY MASON SAHARIA
16                                                    )   IN SUPPORT OF MS. HOLMES’ REPLY IN
        v.                                            )   SUPPORT OF MOTION TO EXCLUDE
17                                                    )   ANECDOTAL TEST RESULTS
     ELIZABETH HOLMES and                             )
18   RAMESH “SUNNY” BALWANI,                          )   Hon. Edward J. Davila
                                                      )
19           Defendants.                              )
                                                      )
20                                                    )
                                                      )
21

22
             I, AMY MASON SAHARIA, declare as follows:
23
             1.       I represent Defendant Elizabeth Holmes and have been admitted to practice pro hac vice
24
     in the above-captioned matter. I submit this declaration in support of Ms. Holmes’ Reply in Support of
25
     Motion to Exclude Anecdotal Test Results. Attached to this declaration are exhibits cited in Ms.
26
     Holmes’ Reply in Support of Motion to Exclude Anecdotal Test Results filed today, February 23, 2021,
27

28 DECLARATION OF AMY SAHARIA IN SUPPORT OF MS. HOLMES’ REPLY IN SUPPORT OF
   MOTION TO EXCLUDE ANECDOTAL TEST RESULTS
   CR-18-00258 EJD
                                      1
                 Case 5:18-cr-00258-EJD Document 731 Filed 02/23/21 Page 2 of 5




 1 in the above-captioned matter. I attest to the following facts upon which the Reply relies.

 2          2.       In support of her Motions in Limine and Daubert Motions to Exclude Expert Testimony,

 3 Ms. Holmes filed 64 exhibits. See Saharia Decl., Dkt. 579; see also Dkt. 580-583; Ms. Holmes’

 4 Administrative Mot. for Leave to File Documents Under Seal. Ms. Holmes’ Replies in Support of

 5 Motions in Limine and Daubert Motions to Exclude Expert Testimony filed on February 16, 2013 were

 6 supported by an additional 11 exhibits. See Saharia Decl., Dkt. 722.

 7          3.       Ms. Holmes’ Reply in Support of Motion to Exclude Anecdotal Test Results is supported

 8 by an additional 30 exhibits attached to this Declaration. Three exhibits (Exhibits 113-115) have been

 9 filed as attachments to Ms. Holmes’ Administrative Motion for Leave to File Reply in Support of
10 Motion to Exclude Anecdotal Test Results and Certain Supporting Documents Under Seal

11 (Administrative Motion) because they contain sensitive information.

12          4.       The contents of each exhibit are as follows:

13                   a.     Exhibit 86 is a true and correct copy of an email sent by Don Dyk to Special

14 Agent George Scavdis, Food and Drug Administration, dated March 11, 2020, Bates-stamped FDA-

15 CORR-000548. Certain personal identifying information has been redacted.

16                   b.     Exhibit 87 is a true and correct copy of a letter sent by WilmerHale to Robert S.

17 Leach, U.S. Department of Justice, dated December 17, 2016, Bates-stamped Theranos-DOJ

18 TL0000004). Certain personal identifying information has been redacted.

19                   c.     Exhibit 88 is a true and correct copy of a letter sent by Robert S. Leach, U.S.

20 Department of Justice, to L. Wade, dated Oct. 29, 2020 (“Brady letter”). Certain personal identifying

21 information has been redacted. An unredacted version is being filed under seal as Exhibit 113.

22                   d.     Exhibit 89 is a true and correct copy of an email between WilmerHale attorneys

23 and David Taylor, summarizing a conversation with Jeffrey Schenk and John Bostic, dated May 23,

24 2018, Bates-stamped WH000003121. Certain personal identifying information has been redacted.

25                   e.     Exhibit 90 is a true and correct copy of an email exchange between WilmerHale

26 attorneys and the Government, dated June 4, 2018, and WilmerHale attorneys and David Taylor, dated

27 June 5, 2018, Bates-stamped WH000002107. Certain personal identifying information has been

28 DECLARATION OF AMY SAHARIA IN SUPPORT OF MS. HOLMES’ REPLY IN SUPPORT OF
   MOTION TO EXCLUDE ANECDOTAL TEST RESULTS
   CR-18-00258 EJD
                                      2
               Case 5:18-cr-00258-EJD Document 731 Filed 02/23/21 Page 3 of 5




 1 redacted.

 2                  f.    Exhibit 91 is a true and correct copy of an email from Lance Wade to Robert

 3 Leach, U.S. Department of Justice, dated February 4, 2021.

 4                  g.    Exhibit 92 is a true and correct copy of a Memorandum of Interview of JoEllen

 5 Embry by Special Agent in Charge George Scavdis, dated December 20, 2020, Bates-stamped US-

 6 REPORTS-0023800.

 7                  h.    Exhibit 93 is a true and correct copy of an email exchange between WilmerHale

 8 attorneys, David Taylor, and Xan White in May and July 2018, Bates-stamped TheranosABC00042459.

 9 Certain personal identifying information has been redacted.
10                  i.    Exhibit 94 is a true and correct copy of a grand jury subpoena to Theranos, Inc.,

11 Custodian of Records, dated June 4, 2018.

12                  j.    Exhibit 95 is a true and correct copy of an article by John Carreyrou in The Wall

13 Street Journal, entitled “Theranos Deepens Workforce Cuts,” dated April 11, 2018 and Bates-stamped

14 USAO-007265.

15                  k.    Exhibit 96 is a true and correct copy of an email exchange between WilmerHale,

16 John Bostic, and Jeffrey Schenk, dated July 25, July 30, and August 6, 2018, Bates-stamped USAO-

17 00868. Certain personal identifying information has been redacted.

18                  l.    Exhibit 97 is a true and correct copy of an email exchange between WilmerHale

19 attorneys in August 2018, Bates-stamped WH000005242. Certain personal identifying information has

20 been redacted.

21                  m.    Exhibit 98 is a true and correct copy of an email exchange between WilmerHale

22 attorneys, Theranos employees, and John Bostic, Mario C. Scussel, Adelaida Hernandez, dated August

23 10 and August 13, 2018, Bates-stamped WH00000052. Certain personal identifying information has

24 been redacted.

25                  n.    Exhibit 99 is a true and correct copy of a letter from WilmerHale to Special Agent

26 Mario C. Scussel, dated August 27, 2018, Bates-stamped USAO-008988. Certain personal identifying

27 information has been redacted.

28 DECLARATION OF AMY SAHARIA IN SUPPORT OF MS. HOLMES’ REPLY IN SUPPORT OF
   MOTION TO EXCLUDE ANECDOTAL TEST RESULTS
   CR-18-00258 EJD
                                      3
             Case 5:18-cr-00258-EJD Document 731 Filed 02/23/21 Page 4 of 5




 1                o.      Exhibit 100 is a true and correct copy of an email exchange WilmerHale, the

 2 Government, and Dorsey, counsel for Assignee, dated September 13, 14, and 17, 2018, and Bates-

 3 stamped USAO-008660. Certain personal identifying information has been redacted.

 4                p.      Exhibit 101 is a true and correct copy of a July 23, 2020 letter between the

 5 Government and counsel for Ms. Holmes.

 6                q.      Exhibit 102 is a true and correct copy of an email exchange between the

 7 Government and counsel for Ms. Holmes, between December 2020 and February 2021. Certain

 8 personal identifying information has been redacted.

 9                r.      Exhibit 103 is a true and correct copy of an email exchange between Mike Wei,

10 Jarod Wada, and counsel for Assignee in October and November 2018, Bates-stamped

11 TheranosABC00001770. Certain personal identifying information has been redacted.

12                s.      Exhibit 104 is a true and correct copy of an email exchange from Michael Chung

13 to Jarod Wada, dated January 12, 2019 and Bates-stamped TheranosABC00000268. Certain personal

14 identifying information has been redacted.

15                t.      Exhibit 105 is a true and correct copy of an email exchange between Michael

16 Chung, Jarod Wada, and Eric Caddenhead in December 2019 and January 2020, Bates-stamped

17 NEETEK_000001_00005. Certain personal identifying information has been redacted.

18                u.      Exhibit 106 is a true and correct copy of a March 2019 email exchange between

19 the Government and Dorsey, counsel for the Assignee, Bates-stamped USAO-008626.

20                v.      Exhibit 107 is a true and correct copy of an email exchange dated March 7 and

21 March 11, 2020 between Lance Wade and John Bostic, Department of Justice.

22                w.      Exhibit 108 is a true and correct copy of letter from Lance Wade to the

23 Government, dated March 13, 2020.

24                x.      Exhibit 109 is a true and correct copy of a letter dated March 19, 2020 from the

25 Government to Ms. Holmes’ counsel.

26                y.      Exhibit 110 is a true and correct copy of a letter dated March 23, 2020 from

27 Lance Wade to the Government.

28 DECLARATION OF AMY SAHARIA IN SUPPORT OF MS. HOLMES’ REPLY IN SUPPORT OF
   MOTION TO EXCLUDE ANECDOTAL TEST RESULTS
   CR-18-00258 EJD
                                      4
              Case 5:18-cr-00258-EJD Document 731 Filed 02/23/21 Page 5 of 5




 1                  z.     Exhibit 111 is a true and correct copy of an FD-302 relating to an April 17, 2020

 2 interview of Eric Caddenhead. Certain personal identifying information has been redacted.

 3                  aa.    Exhibit 112 is a true and correct copy of an email exchange between Xan White

 4 and WilmerHale, dated June 13 and June 14, 2018, and Bates-stamped WH000003133. Certain personal

 5 identifying information has been redacted.

 6                  bb.    Exhibit 113 is a true and correct copy of a letter sent by Robert S. Leach, U.S.

 7 Department of Justice, to L. Wade, dated Oct. 29, 2020 (“Brady letter”). An unredacted copy has been

 8 tendered as an attachment to Ms. Holmes’ Administrative Motion. A redacted version has been filed on the

 9 docket as Exhibit 88.
10                  cc.    Exhibit 114 is tendered as an attachment to Ms. Holmes’ Declaration in Support of

11 Administrative Motion.

12                  dd.    Exhibit 115 is a true and correct, unredacted copy of an email exchange between

13 WilmerHale attorneys and the Government, dated June 4, 2018, and WilmerHale attorneys and David

14 Taylor, dated June 5, 2018, Bates-stamped WH000002107. A redacted version of this document has been

15 filed on the docket as Exhibit 90.

16                  I declare under penalty of perjury under the laws of the United States that the foregoing is

17 true and correct to the best of my knowledge.

18

19          Executed this 23rd day of February, 2021 in Chevy Chase, MD.

20

21

22                                                        AMY MASON SAHARIA
                                                          Attorney for Elizabeth Holmes
23

24

25

26

27

28 DECLARATION OF AMY SAHARIA IN SUPPORT OF MS. HOLMES’ REPLY IN SUPPORT OF
   MOTION TO EXCLUDE ANECDOTAL TEST RESULTS
   CR-18-00258 EJD
                                      5
